DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-14, 17-22, and 28-29, in the reply filed on 7/22/22, is acknowledged. Applicant has further elected SEQ ID NO: 18 or 35 as the species of IL-13 superkine, A CAR having CD3 signaling domain as the species of targeting construct, and  a CD4 T cell.  Claims 15-16, 23-27, and 30-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 4-11, 18, 20, 28-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-3, 12-14, 17, 19, and 21-22 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 12-14, 17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A). Claim 1 recites the limitation "the wild type IL-13" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

B).  Claims 1 and 12-13 are indefinite in the recitation of specific amino acid positions, such as L10, R11, E12, in the absence of the a SEQ ID NO.  Since different IL-13 polypeptides have different numberings of their amino acids, the reference to a particular amino acid numbers without a SEQ ID NO: renders the claims indefinite. Amendment to recite that the IL-13 superkine comprises at least one amino acid change related to wild type IL-13 of SEQ ID NO: 1, for example, would be remedial. 

C) Claims 21-22  are directed to an isolated population of “immune cells of claim 17”, however, this does not have proper antecedent basis, since claim 17 is directed to a “T cell”. Amendment to claim 21 to recite a population of immune cells comprising the T cells of claim 17, for example, would be remedial. Alternatively, amendment to claims 21-22 to recite an isolated population of “T cells” instead of immune cells,  would also be remedial. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 14, 17, 19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahlon, 2004 (of record).
Kahlon teaches an construct comprising an IL-13 superkine fused to CAR, wherein the IL-13 is fused to a transmembrane domain and a CD3zeta intracellular domain of the CAR (see page 9161, in particular).  Kahlon teaches that the IL-13 has a mutation at residue E13, which corresponds to residue E12 of the IL-13 polypeptide of SEQ ID NO: 1 of the instant application.  Kahlon teaches that said IL-13 has increased affinity for IL-132 and lowering affinity for IL13R1 compared to wild type (i.e. native) IL-13 (see page 9160, in particular). Kahlon teaches T cells comprising said construct, and in particular Jurkat  T cells, which are inherently CD4+ (see page 9160 and 9163, in particular).  Kahlon teaches a population of said T cells in tissue culture medium (see page 9160), which meets the structural requires of a “pharmaceutical composition” since said medium is physiologically compatible.   Said IL-13 of Kahlon would also comprise a portion of SEQ ID NO: 18, such as residues 1-8 of SEQ ID NO: 18, for example, i.e. “an amino acid sequence” set forth in SEQ ID NO: 18. 

Claim(s) 1, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/112871 (of record).
WO2013/112871  teaches a variant IL-13 superkine agonist polypeptide having increased affinity for IL-13R2 and decreased affinity for IL -13R1 (designated as having the property R1loR2+ (see page 2-3, in particular). WO2013/112871  teaches a specific embodiment of an IL-13 with increased affinity for IL-13R2 that comprises the C11 polypeptide SEQ ID NO: 18, which is identical to SEQ ID NO: 18 of the instant application and comprises L10H, R86T, D87G, T88R, R108K (pages 3-4, and 6, in particular).  Said C11 polypeptide would inherently also have decreased affinity for IL-13R1 since it is structurally identical to the IL-13 superkine of the present claims. WO2013/112871  teaches fusing (i.e. linking) said IL-13 variants to a second polypeptide, such as an Fc region (see page 16, in particular).  Said Fc region would inherently target Fc receptors, i.e. it is an type of “immune cell targeting construct”, thus meeting the limitations of the presently claimed immune cell targeting construct. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-14, 17, 19, and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/112871  (of record), in view of US 2016/0151490.
The teachings of WO2013/112871   are described above.
The reference differs from the claimed invention in that it does not explicitly teach linking the IL-13 superkines to a CAR  transmembrane and intracellular domain.  
The ‘490 publication teaches that IL-13, or variants thereof having higher affinity for IL-13R2 are useful as targeting domains for a CAR polypeptide in order to target  glioblastoma cells (see page 3).  The ‘490 publication teaches that the CAR comprise IL-13 fused to a transmembrane domain linked to an intracellular CD3zeta  domain (see pages 2-3, in particular). The ‘490 publication teaches that the CAR can be expressed in a T cell, such as a CD4 T cells  (see page 3 and 16, in particular). The ‘490 publication teaches populations and pharmaceutical compositions comprising said T cells (See page 18, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to fuse or link the IL-13 superkines of  WO2013/112871 , to a CAR transmembrane and intracellular domain to provide a T cell expressing a CAR, as taught by the ‘490 publication. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because the ‘490 publication teaches that IL-13, or variants thereof having higher affinity for IL-13R2 are useful as targeting domains in a CAR polypeptide for targeting glioblastoma cells. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12-14, 17, 19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10227389, in view of US 2016/0151490.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘389 patent claims an engineered IL-13 polypeptide comprising SEQ ID NO: 18 that has increased affinity for IL-13R2 and decreased affinity for IL-13R1.  The ‘389 patent claims said polypeptide may be fused to a heterologous polypeptide, such as an Fc region (i.e. an immune cell targeting construct).  Although the ‘389 patent does not specifically claim fusing to a CAR for introduction into a CD4 T cell, it would be obvious to do so based on the teachings of the ‘490 publication for the same reasons set forth above.

Claim 1, 12-14, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 15/733,815 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘815 application claims IL-13 mutein comprising SEQ ID NO: 18 as a cargo protein on an oncolytic virus (i.e. linked to an immune cell targeting construct).  Said SEQ ID NO:18 is inherently a IL-13 superkine with increased affinity for IL-13R2 and decreased affinity for IL-13R1.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1-3, 12-14, 17, 19, and 21-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, 10, 12, 21-22  of copending Application No. 17/059,937, in view of WO2013/112871. 
The ‘937 application claims an immune cell targeting construct comprising an IL-13 superkine with increased affinity for IL-13R2 and decreased affinity for IL-13R1, wherein the superkine is fused to a CAR transmembrane domain and linked to an intracellular signaling region comprising CD3zeta.  The ‘937 application claims that the superkine comprises a set of mutations comprising L10H, R86T, D87G, T88R, R108K, i.e. SEQ ID NO: 18, see WO2013/112871).  The ‘937 application claims a T cell comprising said construct and a pharmaceutical formulation comprising a population of said T cells.  Selecting between CD4 and CD8 T cells would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 12-14, 17, 19, and 21-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/388,895, in view of US 2016/0151490. 
The ‘895 application claims a nucleic acid encoding a modified IL-13 polypeptide of SEQ ID NO: 18 that has increased affinity for IL-13R2 and decreased affinity for IL-13R1.  The ‘895 application claims said polypeptide linked to an IgG Fc region that increases in vivo half-life (i.e. an immune targeting construct).  It would be obvious to use the nucleic acid to encode the protein to provide a modified IL-13 for in vivo use.  Although the ‘389 patent does not specifically claim fusing to a CAR for introduction into a CD4 T cell, it would be obvious to do so based on the teachings of the ‘490 publication for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644